Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 August 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Sir
                            Malvern Hill 1st August 1781.
                        
                        I have the honor to inclose your Excellency the report which has been made me this morning from Commodore
                            Barron, of the fleets having sailed, and of its destination being Baltimore. With the greatest respect I have the honor to
                            be Sir Your Excellency’s most ob. ser.
                        
                            Lafayette
                        
                        
                            I beg leave to mention Majr Macpherson to your Excellency for his very distinguished zeal and services
                                in this quarter.
                        

                    